Upon a careful examination of the evidence of appellee's injuries, which discloses without dispute that no atrophy of the surrounding tissue has taken place, and which further discloses that the injury was not sufficient to require the medical treatment usually attendant upon injuries where recoveries of the magnitude here awarded have been upheld, we deem it our duty under Rule 440, Texas Rules of Civil Procedure, to hold that the verdict and judgment here are excessive. We reverse the judgment of the trial court because of its excessiveness alone, being in complete agreement with the opinion of Justice GRAVES except in the conclusion that the verdict and judgment is not so excessive as to require a reversal. On the duty of Courts of Civil Appeals see Shell Oil Company, Inc., v. Jackson County et al., Tex. Civ. App. 193 S.W.2d 268, 274, and authorities there cited. We deem the verdict and judgment to be so excessive in the sum of $7000.00, and unless appellee shall within fifteen days from this date file a remittitur in the amount of $7000.00, in which event the judgment will be awarded for $10,000.00 in favor of appellee against appellant, and for said amount will be affirmed, otherwise the judgment will be reversed and the cause remanded for a new trial.
Justice GRAVES dissents from the holding that the verdict and judgment is so excessive as to require a reversal, and his views thereon are expressed in the foregoing opinion and in which the entire court concurs, except as indicated.